Title: From Thomas Jefferson to Benjamin Temple, 14 August 1780
From: Jefferson, Thomas
To: Temple, Benjamin



Sir
Richmond August 14th. 1780

I this Day received from Mr. Walker of Congress your Letter on the Subject of Rum and other Refreshments for our Officers in the northern Service. As we could not justify the Expence of employing an Agent to the northward to furnish those Articles to the few Officers of ours remaining there, we have come to the Resolution of which I inclose you a Copy. It becomes necessary that we be furnished with a Return of those who will be entitled to these Articles. As we are altogether uninformed of them, I must ask the favour of you to make me this Return. It will also be necessary that some one should undertake to draw for and pay the refreshment Money to the whole. It will be very agreeable if you will undertake this Office and your Bills shall be duly honoured. Through the same Channel, I have also received a Letter from a Mr. Overton, with a State of Deficiencies of Cloathing founded on our Act of Assembly. No Funds that have ever yet been provided by the Assembly have enabled us to comply with that Act. All that these put in our power to do is to furnish a moderate Supply of Cloathing to the Officers. This was done generally to all those to the Northward in the Course of the last Winter, and it will not be in our Power to furnish another Supply till the next Winter.
I am Sir Your very hmble. Servt.,

Th: Jefferson

